 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal 3, International Brotherhood of ElectricalWorkers, AFL-CIO and L. M. Ericsson Tele-communications, Inc., New York Division andLocal 1109, Communications Workers of Amer-ica, AFL-CIOLocal 3, International Brotherhood of ElectricalWorkers, AFL-CIO and Local 1109, Communi-cations Workers of America, AFL-CIO and L.M. Ericsson Telecommunications, Inc., NewYork Division. Cases 29-CD-280 and 29-CD-283September 30, 1981DECISION AND DETERMINATION OFDISPUTEBY MEMBERS FANNING, JENKINS, ANDZIMMERMANThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing charges filed by L. M. Ericsson Telecommuni-cations, Inc., New York Division, herein called theEmployer, and Local 1109, Communications Work-ers of America, AFL-CIO, herein called Local1109,1 alleging that Local 3, International Brother-hood of Electrical Workers, AFL-CIO, hereincalled the Respondent or Local 3, had violatedSection 8(b)(4)(D) of the Act by engaging in cer-tain proscribed activity with an object of forcingor requiring the Employer to assign certain workto its members rather than to employees represent-ed by Local 1109.Pursuant to notice, a hearing was held beforeHearing Officer William Shuzman on July 23,1980. All parties appeared and were afforded fullopportunity to be heard, to examine and cross-ex-amine witnesses, and to adduce evidence bearingon the issues.2Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby af-firmed.Upon the entire record in this proceeding, theBoard makes the following findings:'The charge in Case 29-CD-280 was filed by the Employer on June17, 1980. The charge in Case 29-CD-283 was filed by Local 1109 onJuly 9, 1980. The cases were consolidated on July 11, 1980.2 The Regional Director for Region 29 petitioned the United StatesDistrict Court for the Eastern District of New York for injunctive reliefpending final adjudication of the complaints by the Board. Hearings onthe petition were held before Judge Sifton on July 7, 8, and 9, 1980. Therecord of those proceedings was received by agreement of the parties asevidence in the 10(k) hearing in this case.258 NLRB No. 811. THE BUSINESS OF THE EMPLOYERThe Employer admits, and we find, that the Em-ployer, a domestic subsidiary of a Swedish corpo-ration (Aktiebologet L. M. Ericsson) with its prin-cipal place of business in Woodbury, New York, isengaged in the sale, installation, and servicing ofprivate telephone interconnect equipment in theNew York City metropolitan area. During the pastyear, the Employer purchased equipment, includ-ing electronic switches valued in excess of $50,000,directly from its parent company in Sweden. TheEmployer admits, and we find, that the Employeris engaged in commerce within the meaning ofSection 2(6) and (7) of the Act and it will effectu-ate the purposes of the Act to assert jurisdictionherein.II. THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that Local1109 and Respondent are labor organizationswithin the meaning of Section 2(5) of the Act.III. THE DISPUTEA. Background and Facts of the DisputeEricsson is engaged in the sale, installation, andservicing of private telephone interconnect equip-ment in the New York City area. Ericsson is partyto a collective-bargaining agreement with Local1109, Communications Workers of America, AFL-CIO, covering Ericsson's employees.Sometime prior to May 20, 1980, Ericsson en-tered into a contract with the Kings Highway Hos-pital (hereinafter Hospital) to install an automatictelephone system at its facility in Brooklyn, NewYork, and to connect that system to telephone linesleased from the Bell System. Ericsson then subcon-tracted portions of the work required under thecontract to Allran Electric Corporation, an electri-cal contractor which installs telephone intercon-nect equipment. Allran's employees are representedby Local 3. The only portion of its contract withthe Hospital that Ericsson reserved to itself was theinstallation of an ASB 900 electronic switch manu-factured by Ericsson's parent company. The ASB900 is a very delicate, complex, and expensivepiece of machinery, costing approximately$150,000.Work at the Hospital site started in late May1980. Allran employees, supplied by Local 3, per-formed 6 full days of work at the site. Allran'spresident, Steve Michaeloff, testified that when hefirst placed a call to Local 3 for a telephone manfor the Hospital project on or about May 28, hewas told to speak with Local 3 business agent Wil-liam Gillin. Michaeloff testified that Gillin told him592 LOCAL 3, IBEWat that time that Michaeloff would have to take a"total job," including the switch and maintenancework. Michaeloff told Gillin that he would go backto Ericsson and work out the problem.3On June 3, 1980, four Local 3 members em-ployed by Allran performed a full day of work atthe Hospital. At 6 p.m., two of the four employees,Joseph Spivak and Mitchell Dworkin, appeared atAllran's ofice with a third Local 3 member whohad been working the same day in Manhattan onanother Ericsson telephone subcontract. Michaeloffwas present, as was Joe Gillmore, Ericsson's pro-ject coordinator at the Hospital. The three employ-ees told Michaeloff that they would not continueworking at the Hospital job, or on other Ericssonjobs. Michaeloff then announced that he would callthe Union to find out what the problem was. Whenhe was unable to get Gillin on the phone, Michae-loff went with Gillmore to Local 3's office. Mi-chaeloff testified that he spoke with Gillin, who ap-peared to be quite angry. Gillin stated that Michae-loff had no appointment and that he should callWalter Whitelaw, chairman of the telephone inter-connect committee, in regards to this problem.4Gillin also commented that Michaeloff should notbe doing work for Ericsson.On June 4, Allran's Local 3 employees again re-fused to work on the Hospital job. Michaeloffcalled the employment department of Local 3 inorder to obtain other telephone men, but was toldthat no men were available. Michaeloff then calledWhitelaw, and repeated what Gillin had told himthe day before. Whitelaw told Michaeloff that hedid not think that Michaeloff should be taking thistype of work, but that Michaeloff could comebefore the review board on June 11, in order todiscuss the situation. Michaeloff testified that Whi-telaw also told him that he had to have a total job,including the switch and a year of maintenance.On June 5, Michaeloff told Ericsson's New YorkDivision Operations Manager Richard Correia thatAllran was unable to perform any of the work atthe Hospital, and that his employees refused towork. Michaeloff informed Correia that both Whi-3 Gillin, while not specifically denying that this conversation tookplace, testified that he first learned that Michaeloff might have taken apartial job on June II, at the review board meeting, described infra.Since the Board is not charged with finding that an 8(bX4XD) violationhas in fact occurred, but only that reasonable cause exists for findingsuch a violation, it is not necessary to rule upon the credibility of thetestimony at issue. Local 24, the United Association of Journeymen and Ap-prentices of the Plumbing and Pipefitting Industry of the United States andCanada. AFL-CIO (EL. & S Contracting Co., Inc.), 231 NLRB 158(1977).' The telephone interconnect committee is a labor-management groupconsisting of representatives of employers working in this field and Local3 representatives. A subgroup called the telephone interconnect reviewboard, consisting of three employer representatives and three Local 3representative, is an advisory committee which meets to discuss problemsas they arise. Whitelaw is the employer chairman of each group.telaw and Gillin had told him that if a Local 3 con-tractor takes a telephone job, he must take thewhole job, including the switch and maintenancework. Michaeloff told Correia that it was thereforenecessary for him to have the whole job. Correiatold Michaeloff that he would have to check withhis superior and report back to Michaeloff.On June 6, Ericsson's New York Division Gen-eral Manager Don Costello and Operations Man-ager Correia met with Michaeloff to attempt tofind a solution to the dispute. A solution was pro-posed where the switch would be preassembledand pretested in Ericsson's office, shipped to theHospital site, and programed and tested by Erics-son engineers, with Allran employees terminatingthe cables. At the meeting, Michaeloff made aphone call to Whitelaw about the proposed solu-tion. Whitelaw told Correia on the phone that hewould make a call to an unnamed person to see ifhe could assist Michaeloff. Correia testified thatwhen Whitelaw called back within an hour he toldCorreia that Local 3 would not do any of the in-stallations for Ericsson unless Local 3 was able toget all of the new installations in New York City,including the switches and maintenance. Afterthese two calls, Ericsson and Allran signed a con-tract giving Allran all of the installation work atthe Hospital, including the termination of all tele-phone cables within the switchroom, the assemblyof the telephone equipment, and the servicing ofthe system for a -year period. At this time, Erics-son was required by its agreement with the Hospi-tal to complete the installation of the telephonesystem on June 18.No work was done at the Hospital by Allran'sLocal 3 employees on June 9 or 10. On June 11,Michaeloff attended a meeting of the telephone in-terconnect review board which had been called inpart to discuss the Hospital situation. Three Local3 representatives (including Gillin) and three em-ployer representatives (including Whitelaw) attend-ed. Michaeloff requested permission to proceedwith the Hospital work on the basis of his June 6agreement with Ericsson. Michaeloff testified thatGillin told him repeatedly that, if he were going towork in the interconnect industry, he would haveto take total jobs. However, Michaeloff receivedno decision from the review board.On June 12, Michaeloff sent two Local 3 em-ployees to the Hospital. One of the employees,Biancanello, called Gillin and asked if he would bedisciplined by Local 3 if he refused to work on theHospital job. Gillin told him that he would not bepunished. Thereafter, Biancanello called Michaeloffand told him that he was refusing to work at theHospital site with Ericsson employees. The other593 DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployee, Spivak, also left the site with Biancan-ello. The same day, Michaeloff told Ericsson thatAllran would not be able to complete the Hospitaljob. Allran did no further work at the site. Subse-quently, Ericsson hired a different subcontractor tofinish the portions of the work which Allran hadpreviously agreed to do, with Ericsson's own em-ployees installing the ASB 900 switch.B. The Work in DisputeThe work in dispute involves the installation ofan ASB 900 switch at the Kings Highway HospitalCenter, Inc., in Brooklyn, New York, and the serv-icing of the switch after its installation.'C. The Contentions of the PartiesThe Employer, Ericsson, contends that theBoard should assign the disputed work to employ-ees represented by Local 1109. Ericsson contendsthat the ASB 900 switch is a piece of electronicequipment unique to Ericsson, and that the only in-dividuals who have been trained to install and serv-ice this type of switch are Ericsson's own employ-ees, who are represented by Local 1109.Local 3 contends that the Board lacks jurisdic-tion of this case because there was no demand byLocal 3, but merely a refusal to perform part of thework described in the notice of hearing because itwas not part of a total job.Local 1109 contended at the July 23, 1980, hear-ing that employees represented by Local 1109 areentitled to do the work in dispute as a result of thecontractual agreement between Ericsson and Local1109.6D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of the dispute pursuant to Section 10(k) of theAct, it must be satisfied that there is a reasonablecause to believe that Section 8(b)(4)(D) has beenviolated and that the parties have not agreed upona method for the voluntary adjustment of the dis-pute.There is reasonable cause to believe that Allran'sLocal 3 employees refused to work at Ericsson'sjob at the Hospital after June 3, 1980, because All-ran's subcontract with Ericsson was not a "totaljob." Local 3 argues that if there was a refusal toperform part of the work at the Hospital, it wasnot a demand for work, but rather a refusal to do a' The original order consolidating cases and rescheduling hearing didnot refer to the servicing of the switch; however, the record establishesthat this work is also a matter of dispute between the parties.6 Local 1109 further contended at the hearing that Local 1109 employ-ees are entitled to perform all of the work under the Ericsson contractwith the Hospital, including the work subcontracted to Allran: however.this is not at issue in this case.partial job. However, the record indicates thatLocal 3 refused to perform its portion of the workunder the subcontract in order to obtain the assign-ment of the work in dispute. Steve Michaeloff testi-fied that he was told repeatedly by Local 3 busi-ness agent Gillin that Michaeloff would have totake total jobs if he wished to do interconnectwork. This message, delivered in the context of arefusal by Local 3's employees to finish their workat the Hospital, was clearly intended to pressureMichaeloff into obtaining the remainder of thework from Ericsson. Although Local 3 contendsthat it did not tell its employees not to work, Gillintestified that he made no attempt to convince Bian-canello to return to the Hospital site; rather, hetold Biancanello that Local 3 would not disciplinehim if he refused to work on the Hospital job, al-though the Union's international constitution char-acterizes the causing of a stoppage of work becauseof any alleged grievance or dispute without havingthe consent of the local or its officers as miscon-duct for which employees represented by Local 3may be penalized. In fact, Gillin admitted in histestimony that if Local 3 had been shown a con-tract establishing that Allran had obtained the totaljob at the Hospital, all employees represented byLocal 3 would have been directed by Local 3 toremain on the job. Thus, based on the evidencepresented, we conclude that there is reasonablecause to believe that a violation of Section8(b)(4)(D) has occurred. Since there is no evidenceof an agreed-upon method for the voluntary adjust-ment of the dispute to which all parties are bound,we conclude that this dispute is properly before theBoard for determination under Section 10(k) of theAct. 7E. Merits of the DisputeSection 10(k) of the Act requires the Board tomake an affirmative award of the disputed workafter giving due consideration to various factors.8The Board has held that its determination in a ju-risdictional dispute is an act of judgment based oncommonsense and experience reached by balancingthose factors involved in a particular case.9The following factors are relevant in making thedetermination of the dispute before us:; Local 3's motion to dismiss the notice of hearing is hereby denied.",N.L.R.B. v. Radio & Television Broadcast Engineers Union. Local 1212.International Brotherhood of Electrical Workers. AFL-CIO {ColumbiaBroadcasting System], 364 U.S. 573 (1961).9 International Association of Machinists. Lodge No. 1743, AIFL-CIO (J.A. Jones Construction Company), 135 NLRB 1402 (1962).594 LOCAL 3. IBEWi. Collective-bargaining agreementsLocal 1109 represents all of Ericsson's employeeswho are engaged in the installation, maintenance,and repair of interconnect telephone equipment.Ericsson and Local 1109 are employees at all timesrelevant herein. There is no evidence that Ericssonis a party to any collective-bargaining agreementwith Local 3. All of Allran's employees are mem-bers of Local 3, and a collective-bargaining agree-ment between Allran and Local 3 was in effectuntil June 11, 1980; however, no provision in thatcollective-bargaining agreement specifically coversthe type of work in question. We conclude, there-fore, that the consideration of collective-bargainingagreements favors the assignment of the work toEricsson's employees represented by Local 1109.2. Employer, industry, and area practiceEricsson presented testimony that the ASB 900has been installed in approximately 20 locations, 4of these having been installed in the New YorkCity metropolitan area. Each installation was per-formed by Ericsson's Local 1109 installers underthe supervision of Ericsson's engineering depart-ment personnel. Accordingly, we find that the Em-ployer's practice favors awarding the work to theEmployer's employees who are represented byLocal 1109. As there are no other telecommunica-tions switches comparable to the ASB 900, there isno relevant industry or area practice other thanthat of the Employer. Accordingly, we find thatthese factors favor neither group.3. Skills, efficiency, and economyEricsson presented evidence that the ASB 900 isa costly piece of electronic equipment unique toEricsson. The only training courses which havebeen given in the United States for the installationof the ASB 900 switch have been given by Erics-son for its own employees. The basic trainingcourse lasts 2 weeks; however, after the course, asubstantial amount of experience under the direc-tion of Ericsson supervisors is required before anemployee can install a switch on his own. Thus,Ericsson presented evidence that even employeestrained for the switch work must be supervised byEricsson's engineering department personnel. Evi-dence was also presented that the maintenance ofthe switch requires an even higher level of exper-tise than the initial installation. No evidence waspresented that any employee represented by Local3 has received the training or has the experiencenecessary to install an ASB 900 switch. We there-fore find that the skills and expertise required to in-stall and service the ASB 900 favor the assignmentof work to the Employer's employees representedby Local 1109.4. Employer's assignment and preferenceAccording to its agreement with Allran, Erics-son's own employees were to perform the installa-tion of the ASB 900 at the Hospital. Subsequently,Ericsson was informed by Allran that the latterwould not perform any further installation work atthe Hospital unless Allran employees were permit-ted to install the ASB 900. Consequently, an agree-ment was executed on June 6 whereby Allranwould do all of the installation work on the pro-ject, as well as a year of maintenance. However,Allran's president, Steve Michaeloff, testified thatAllran had to accept as part of this arrangementcertain supervision by Ericsson of the work to beperformed on the switch. Michaeloff testified thathe insisted to Ericsson that Ericsson have supervi-sory personnel there to oversee Allran's work, sothat there was no possibility that the equipment,which he described as "very sophisticated," wouldbe destroyed. Since this June 6 agreement neverbecame operative, Ericsson's own employees actu-ally installed the ASB 900.Although Ericsson normally subcontracts the in-stallation of the various support systems to theASB 900, the installation of the ASB 900 switchitself has always been reserved for Ericsson em-ployees. Ericsson officials testified that Ericssononly agreed to allow Allran employees to installthe switch, with supervision, because Allran insist-ed that it would otherwise be unable to completethe project by June 18, the targeted completiondate. Thus, it has been Ericsson's preferencethroughout that its own employees install theswitch. We find that the Employer's original as-signment of the work to its employees representedby Local 1109, and its continuing preference thatthese employees do the work in dispute, favors theassignment of the work to the Employer's employ-ees represented by Local 1109.5. ConclusionUpon the record as a whole, and after full con-sideration of all relevant factors involved, we con-clude that the employees of L. M. Ericsson whoare represented by Local 1109 are entitled to per-form the work in dispute. We reach this conclusionon the basis of Ericsson's collective-bargainingagreement with Local 1109 covering this type ofwork; Employer's past practice of reserving thistype of work to its own employees; the fact thatonly Ericsson's employees have the expertise nec-essary to work with the ASB 900; and the Employ-595 DECISIONS OF NATIONAL LABOR RELATIONS BOARDer's original assignment and preference that thework in dispute be done by these employees.In making this determination, we are awardingthe work in question to employees who are repre-sented by Local 1109, Communications Workers ofAmerica, AFL-CIO, but not to that Union or itsmembers. The present determination is limited tothe particular controversy which gave rise to thisproceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis ofthe foregoing findings and the entire record in thisproceeding, the National Labor Relations Boardmakes the following Determination of Dispute:I. Employees of L. M. Ericsson Telecommunica-tions, Inc., New York Division, who are represent-ed by Local 1109, Communications Workers ofAmerica, AFL-CIO, are entitled to perform the in-stallation of the ASB 900 switch at the KingsHighway Hospital Center, Inc., in Brooklyn, NewYork, and the servicing of the switch after its in-stallation.2. Local 3, International Brotherhood of Electri-cal Workers, AFL-CIO, is not entitled by meansproscribed by Section 8(b)(4)(D) of the Act toforce or require L. M. Ericsson Telecommunica-tions, Inc., New York Division, to assign the dis-puted work to employees represented by that labororganization.3. Within 10 days from the date of this Decisionand Determination of Dispute, Local 3, Interna-tional Brotherhood of Electrical Workers, AFL-CIO, shall notify the Regional Director for Region29, in writing, whether or not it will refrain fromforcing or requiring the Employer, by means pro-scribed by Section 8(b)(4)(D) of the Act, to assignthe disputed work in a manner inconsistent withthe above determination.596